DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 1/28/21 after final rejection of 10/29/20.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/21 has been entered. A single claim 1 is currently pending.
 
Drawings

The drawings of 7/27/2020 are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims and reference numbers should be provided therefor.  Therefore, the “electrical connectivity”, “two or more electrical conductors”, “connector”, “connectivity”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification

The disclosure is objected to because of the following informalities: all reference numbers for the claimed components should be provided (see objections to the drawings above). 
Furthermore, the specification of 7/27/2020 lacks headings for different portions thereof. Further, the specification should include reference numbers for the limitations listed in the “Drawings” section above.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitations: “a thermovolumetric substance selected from substances that generate a force when heated to a degree below a temperature resulting in change of state of said thermovolumetric substance” (emphasis added). There is no adequate support for these limitations in the original specification as filed.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 6 positively sets forth “a hollow cavity therein”. Then in line 10 the claim positively sets forth “a cavity within the reservoir piece of the connector”. Therefore, it’s not clear whether the aforementioned limitations refer to the same cavity or not.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US/9, 093, 203 to Depping et al. (hereafter “Depping”, of record).
Regarding claim 1, as best understood, Depping disclosed  (Fig. 1-3) an apparatus for disruption of a flow of an Ohmic heat in an electrical connectivity comprising: two or more electrical conductors (4, 5) to conduct a flow of an electrical current; a connector (2, 11, 12, 17, 18, 29) comprised of a non-electrically conductive material (the material is inherently non-electrically conductive, or there is would be a short circuit between conductors (4, 5, 11, 12)) comprising an end cap (18) and a reservoir piece (17), said connector configured to join the two or more electrical conductors (15, 16) within a hollow cavity (24) therein; a thermovolumetric substance (6) selected from substances that generate a force when heated, a cavity  (24) within the reservoir piece (17) of the connector for confining the thermovolumetric substance (6), and 
wherein the Ohmic heat generated by the flow of an electrical current via the two or more electrical conductors heats the thermovolumetric substance sufficiently to generate an amount of the force sufficient to separate the two or more electrical conductors (4, 5) within the hollow cavity disrupting the electrical connectivity (i.e., disrupting the flow of the Ohmic heat and the electrical current (Fig. 2; col. 10, ll. 8-10)).

Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US/3,743,993 to Alley et al. (hereafter “Alley”, of record).
Regarding claim 1, as best understood, Alley disclosed  (Fig. 1) an apparatus (10) for disruption of a flow of an Ohmic heat in an electrical connectivity comprising: two or more electrical conductors (13, 21) to conduct a flow of an electrical current; a connector (11, 12, 14, 15, 17-20) comprised a non-electrically conductive material ((11), col. 2, ll. 40-42)) comprising 2R losses).

Response to Arguments

Applicant states: “Applicant respectfully submits that the prior art of record fails to show or suggest the features of amended claim 1 and requests reconsideration and allowance of the newly pending claim”.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835